Confidential
Exhibit 10.3

             
Datron World Communications, Inc.
  Purchase Order   956869
3030 Enterprise Court
  Page   1
Vista CA 92081
  Date   4/21/2010
Phone: (760) 597-1500
  Buyer   RRoberts
 
 
Ship Via  
AMERICAN CARGO
 
  FOB   SHIP POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 017422892
  Phone: (760) 597-1500
 
   
Phone: 9782876219
   

     
     Fax Num: 9782876228
  Our Order Number Must Appear On Invoice, B/L Bundles, Cases, Packing List and
Correspondence

Remit To

                 
 
  o   Fax Sent Prior
Do Not Duplicate   o   Verbal Placed Prior
Do Not Duplicate

                                  Line   Qty Ordered   Qty Due     UOM   Item
Description   Due Date   Unit Price   Ext. Price 1   *****     *****     EA  
701454   *****   *****   *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
               
 
                            2   *****     *****     EA   701454   *****   *****
  *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
               
 
                            3   *****     *****     EA   701454   *****   *****
  *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
               
 
                            4   *****     *****     EA   701454   *****   *****
  *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
               
 
                            5   *****     *****     EA   701454   *****   *****
  *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
           

                 
 
                         
Buyer/Purchasing Agent
  Date       Manager   Date

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 



--------------------------------------------------------------------------------



 



Confidential

             
Datron World Communications, Inc.
  Purchase Order   956869
3030 Enterprise Court
  Page   2
Vista CA 92081
  Date   4/21/2010
Phone: (760) 597-1500
  Buyer   RRoberts
 
 
Ship Via  
AMERICAN CARGO
 
  FOB   SHIP POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 017422892
  Phone: (760) 597-1500
 
   
Phone: 9782876219
   

     
     Fax Num: 9782876228
  Our Order Number Must Appear On Invoice, B/L Bundles, Cases, Packing List and
Correspondence

Remit To

                 
 
  o   Fax Sent Prior
Do Not Duplicate   o   Verbal Placed Prior
Do Not Duplicate

                                  Line   Qty Ordered   Qty Due     UOM   Item
Description   Due Date   Unit Price   Ext. Price 6   *****     *****     EA  
701454   *****   *****   *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
               
 
                            7   *****     *****     EA   701454   *****   *****
  *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
               
 
                            8   *****     *****     EA   701454   *****   *****
  *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
               
 
                            9   *****     *****     EA   701454   *****   *****
  *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
           

                 
 
                         
Buyer/Purchasing Agent
  Date       Manager   Date

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 



--------------------------------------------------------------------------------



 



Confidential

             
Datron World Communications, Inc.
  Purchase Order   956869
3030 Enterprise Court
  Page   3
Vista CA 92081
  Date   4/21/2010
Phone: (760) 597-1500
  Buyer   RRoberts
 
 
Ship Via  
AMERICAN CARGO
 
  FOB   SHIP POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 017422892
  Phone: (760) 597-1500
 
   
Phone: 9782876219
   

     
Fax Num: 9782876228
  Our Order Number Must Appear On Invoice, B/L Bundles, Cases, Packing List and
Correspondence

Remit To

                 
 
  o   Fax Sent Prior
Do Not Duplicate   o   Verbal Placed Prior
Do Not Duplicate

                                  Line   Qty Ordered   Qty Due     UOM   Item
Description   Due Date   Unit Price   Ext. Price 10   *****     *****     EA  
701454   *****   *****   *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
               
 
                            11   *****     *****     EA   701454   *****   *****
  *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
               
 
                            12   *****     *****     EA   701454   *****   *****
  *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
               
 
                            13   *****     *****     EA   701454   *****   *****
  *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
               
 
                            14   *****     *****     EA   701454   *****   *****
  *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
           

                 
 
                         
Buyer/Purchasing Agent
  Date       Manager   Date

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 



--------------------------------------------------------------------------------



 



Confidential

             
Datron World Communications, Inc.
  Purchase Order   956869
3030 Enterprise Court
  Page   4
Vista CA 92081
  Date   4/21/2010
Phone: (760) 597-1500
  Buyer   RRoberts
 
 
Ship Via  
AMERICAN CARGO
 
  FOB   SHIP POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 017422892
  Phone: (760) 597-1500
 
   
Phone: 9782876219
   

     
Fax Num: 9782876228
  Our Order Number Must Appear On Invoice, B/L Bundles, Cases, Packing List and
Correspondence

Remit To

                 
 
  o   Fax Sent Prior
Do Not Duplicate   o   Verbal Placed Prior
Do Not Duplicate

                                  Line   Qty Ordered   Qty Due     UOM   Item
Description   Due Date   Unit Price   Ext. Price 15   *****     *****     EA  
701454   *****   *****   *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
               
 
                            16   *****     *****     EA   701454   *****   *****
  *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
               
 
                            17   *****     *****     EA   701454   *****   *****
  *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
               
 
                            18   *****     *****     EA   701454   *****   *****
  *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
           

                 
 
                         
Buyer/Purchasing Agent
  Date       Manager   Date

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 



--------------------------------------------------------------------------------



 



Confidential

             
Datron World Communications, Inc.
  Purchase Order   956869
3030 Enterprise Court
  Page   5
Vista CA 92081
  Date   4/21/2010
Phone: (760) 597-1500
  Buyer   RRoberts
 
 
Ship Via  
AMERICAN CARGO
 
  FOB   SHIP POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 017422892
  Phone: (760) 597-1500
 
   
Phone: 9782876219
   

     
Fax Num: 9782876228
  Our Order Number Must Appear On Invoice, B/L Bundles, Cases, Packing List and
Correspondence

Remit To

                 
 
  o   Fax Sent Prior
Do Not Duplicate   o   Verbal Placed Prior
Do Not Duplicate

                                  Line   Qty Ordered   Qty Due     UOM   Item
Description   Due Date   Unit Price   Ext. Price 19   *****     *****     EA  
701454   *****   *****   *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
               
 
                            20   *****     *****     EA   701454   *****   *****
  *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
               
 
                            21   *****     *****     EA   701454   *****   *****
  *****    
 
              PCB ASSY, TCC, 7000ENCR, AFG                
Manufacturer
 
Mfg Part Number
               
TCC-CRYPT
 
421-24741
               
 
             
(AFGHAN KEY ONLY)
           

                 
 
                         
Buyer/Purchasing Agent
  Date       Manager   Date

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 



--------------------------------------------------------------------------------



 



Confidential

             
Datron World Communications, Inc.
  Purchase Order   956869
3030 Enterprise Court
  Page   6
Vista CA 92081
  Date   4/21/2010
Phone: (760) 597-1500
  Buyer   RRoberts
 
 
Ship Via  
AMERICAN CARGO
 
  FOB   SHIP POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 017422892
  Phone: (760) 597-1500
 
   
Phone: 9782876219
   

     
Fax Num: 9782876228
  Our Order Number Must Appear On Invoice, B/L Bundles, Cases, Packing List and
Correspondence

Remit To

                 
 
  o   Fax Sent Prior
Do Not Duplicate   o   Verbal Placed Prior
Do Not Duplicate

FAR 52.244-6, entitled “Subcontracts for Commercial Items and Commercial
Components” and the clauses listed therein. The complete text of the Federal
Acquisition Regulations (FARs) are available at http://www.arnet.gov/far/. FAR
52.211-15, entitled “Defense Priority and Allocation Requirement”. This is a DO
rated order and the Supplier shall follow all the requirements of the Defense
Priorities and Allocations System regulation (15 CFR 700). The complete text of
the Federal Acquisition Regulations (FARs) are available at
http://www.arnet.gov/far/. The complete text of the Code of Federal Regulations
(CFR) is available at http://ecfr.gpoaccess.gov/. This is W15P7T-09-D-D212 DOA7
rated.
NOTE REGARDING PRICING HAS BEEN DELETED. RR 4/21
CHANGE ORDER DATED 4/15/10 REVISES DATES AND SHIPMENT METHODS AS SHOWN BELOW:
LINES 1, 2, 3 AND 4 TO SHIP VIA OVERNIGHT AIR AS SOON AS COMPLETED.
TCC COMMIT IS TO SHIP NO LATER THAN ***** DELIVERY. EARLY SHIPMENTS ARE
REQUESTED AND ENCOURAGED.
LINES 5, 6 AND 7 PULLED IN TO SHIP VIA OVERNIGHT AIR AS SOON AS COMPLETED. TCC
COMMIT IS TO SHIP NO LATER THAN ***** DELIVERY. EARLY SHIPMENT REQUESTED.
LINE 7 ALSO ADJUSTED TO REVISE QTY FROM 20 TO 40 BY PULLING IN 20 PCS FROM LINE
8.
LINE 8 REDUCED FROM 35 TO 15.
AS OF 4/15/10, ALL SHIPMENTS BEGINNING ***** SHOULD SHIP VIA GROUND UNLESS
OTHERWISE ADVISED.
LINE 16 PULLED IN TO ***** DATRON ON DOCK
LINE 17 PULLED IN TO ***** DATRON ON DOCK
LINE 19 PULLED IN TO ***** DATRON ON DOCK
LINE 20 PULLED IN TO ***** DATRON ON DOCK
LINE 21 PULLED IN TO ***** DATRON ON DOCK.
TOTAL QTY ORDERED ON THIS PO DID NOT CHANGE.

                 
 
                         
Buyer/Purchasing Agent
  Date       Manager   Date

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 



--------------------------------------------------------------------------------



 



Confidential

             
Datron World Communications, Inc.
  Purchase Order   956869
3030 Enterprise Court
  Page   7
Vista CA 92081
  Date   4/21/2010
Phone: (760) 597-1500
  Buyer   RRoberts
 
 
Ship Via  
AMERICAN CARGO
 
  FOB   SHIP POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 017422892
  Phone: (760) 597-1500
 
   
Phone: 9782876219
   

     
Fax Num: 9782876228
  Our Order Number Must Appear On Invoice, B/L Bundles, Cases, Packing List and
Correspondence

Remit To

                 
 
  o   Fax Sent Prior
Do Not Duplicate   o   Verbal Placed Prior
Do Not Duplicate

SEE WWW.DTWC.COM FOR TERMS AND CONDITIONS
AMERICAN CARGO SERVICES PHONE: 800-508-4888

             
 
  Total:     1,073,116.00  

                 
 
                         
Buyer/Purchasing Agent
  Date       Manager   Date

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 